Citation Nr: 1418290	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-30 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left carpal tunnel syndrome, including as secondary to service-connected right carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 1979 to November 2003.  

This matter is on appeal before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the RO in Waco, Texas, which denied service connection for left carpal tunnel syndrome.  

The case is more immediately on remand from the United States Court of Appeals for Veterans Claims (Court).  In a March 2013 Order, the Court endorsed a February 2013 joint motion for partial remand (JMR), vacated the portion of a February 2012 Board decision that denied service connection for left carpal tunnel syndrome, and remanded the matter for compliance with the instructions in the joint motion.  The Board remanded for additional development in November 2013.  The appeal returns now for appellate consideration.

In the February 2012 decision, the Board also denied increased disability ratings for right carpal tunnel syndrome and folliculitis.  The February 2013 JMR and March 2013 Court order did not disturb those denials; those issues are not before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran did not sustain a left wrist/hand injury or disease in service. 

2.  Symptoms of left wrist carpal tunnel syndrome were not chronic in service. 

3.  Symptoms of left carpal tunnel syndrome have not been continuous since service separation. 

4.  Left wrist carpal tunnel syndrome was not manifest to a compensable degree within one year of separation from service.

5.  The Veteran's current left wrist carpal tunnel syndrome is not related to active service. 

6.  The Veteran's left wrist carpal tunnel syndrome is not causally related to or permanently worsened by any service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for left wrist carpal tunnel syndrome, including as secondary to service-connected right carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO provided timely notice to the Veteran in an August 2007 letter regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain prior to initial adjudication in December 2007.

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a January 2014 VA medical examination to obtain an opinion as to whether the left wrist carpal tunnel syndrome was the result of service or had been caused or aggravated by service-connected right wrist carpal tunnel syndrome.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran.  The VA examiner obtained an accurate history and listened to the Veteran's assertions.  The VA examiner indicated that the Veteran's claims file was not reviewed.  The examiner did note that the Veteran's VBMS file was reviewed to determine if the left wrist carpal tunnel syndrome had its onset in service.  The Board notes that the Veteran's claims file was converted from paper to fully VBMS while this case was at the AMC.  Thus, review of the VBMS file constituted a review of the claims file, even though the examiner indicated otherwise.  The VA examiner concluded that the left wrist carpal tunnel syndrome did not result from service, based on the Veteran's report of symptoms.  The Board agrees with the Veteran's report as contained in the January 2014 VA examination report, as discussed below.  The VA examiner indicated that medical principles made secondary service connection implausible.  Each possible basis of service connection was addressed adequately; therefore, the Board finds that the January 2014 VA examination report is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 300.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board remanded this case in November 2013 to provide a new VA examination to obtain medical opinions regarding the nexus elements of direct and secondary service connection and readjudicate the claim.  A January 2014 VA examination was conducted.  The Board has determined that the examination and medical opinions offered are adequate for ratings purposes above.  The claim was readjudicated in a February 2014 Supplemental Statement of the Case.  The Board finds that the Appeals Management Center complied substantially with November 2013 remand instructions.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

Service Connection Law and Regulations

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128 (2000).  

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  

Carpal tunnel syndrome may be considered an organic disease of the nervous system, which is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or 'continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including organic diseases of the nervous system, if manifest to a compensable degree within the year after active service.  38 C.F.R. §§ 3.307(a), 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any event, injury, or disease during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Secondary service connection may also be established for a disorder which is aggravated by a service- connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service connected disability.  Id.  

The Veteran does not have the requisite medical experience, knowledge or training to qualify as a medical expert with regard to the etiology of a neurological disorder of carpal tunnel syndrome.  The Veteran may provide lay evidence, including report of neurological symptoms that manifest, such as numbness, tingling, and pain.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).


Service Connection for Left Wrist Carpal Tunnel Syndrome

The Veteran contends that her left carpal tunnel syndrome, manifested by numbness and tingling of the left hand, was caused by overuse of her left hand, which was necessitated by the symptoms of her service-connected right carpal tunnel syndrome.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a left hand injury or disease in service, and that symptoms of left carpal tunnel syndrome, to include numbness and tingling, were not chronic in service.  A June 2003 service treatment (medical) record documents a negative Tinel's sign in the left wrist.  In addition, the August 2003 service separation examination report documented positive Tinel and Phalen's tests in the right wrist, tenderness to palpation of the right wrist, and a diagnosis of right carpal tunnel syndrome, but no left hand symptoms or diagnoses.  Finally, the Veteran was afforded a pre-discharge VA examination in August 2003 at which she did not report any left hand symptoms. 

Post-service records show different histories at different times.  A February 2006 VA examination report indicates that the Veteran reported developing right hand pain and numbness in June 2003 which had progressed and that she had developed left hand pain and numbness.  A March 2007 VA orthopedic surgery note provides a different history.  The Veteran reported numbness and tingling of the bilateral hands for about 20 years.  A May 2009 VA examination report states that the Veteran reported numbness, tingling, and pain in her hands beginning while serving in Iraq in 1998.  Bilateral carpal tunnel syndrome was diagnosed, worse on the right.  Finally, the Veteran denied left hand symptoms during service at the January 2014 VA examination.  

The Board finds that the Veteran's more recent accounts of possible left wrist carpal tunnel syndrome during service to be contradictory, inconsistent with more contemporaneous evidence, and, therefore, lacking in credibility.  The approximate dates of onset of symptoms are very inconsistent.  The Board cannot afford significant probative weight to such contradictory statements that go to the elements of the claim.  The contemporaneous service treatment records do not demonstrate the presence of left carpal tunnel syndrome, including no evidence of chronic symptoms of left hand numbness or tingling during service.  This is especially relevant because the Veteran did have complaints and a diagnosis of right wrist carpal tunnel syndrome during active service, made for treatment purposes and made contemporaneous to service, but did not report any left hand symptoms.  Based on this evidence, the Board finds that the symptoms of the Veteran's left wrist carpal tunnel syndrome were not "chronic" during service.  

Similarly, the Board next finds that the weight of the evidence demonstrates that symptoms of left carpal tunnel syndrome were not continuous since service separation in November 2003, and did not manifest to a compensable degree within one year of separation from service.  Following service separation in November 2003, the evidence of record shows no complaints, diagnosis, or treatment for left wrist/hand symptoms until February 2005.  The absence of post-service findings, diagnosis, or treatment until 2005 (in conjunction with continuous documented reporting of right hand symptoms after service) is one factor that tends to weigh against a finding of either left carpal tunnel syndrome in service or continuous left hand symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

While the Veteran is competent to state that she had left hand symptoms at any time, including in service, continuously since service or within one year of separation from service, her account of onset of symptoms is not credible, as discussed above.  In light of the foregoing, the Board finds that the weight of the evidence demonstrates that symptoms of left carpal tunnel syndrome have not been continuous since service separation in November 2003 and were not manifest to a compensable degree within one year of separation from service.  Service connection is not warranted under continuity of symptomatology or the "chronic disease" presumption.  See 38 C.F.R. §§ 3.303(b), 3.307(a).

The Board turns to consider direct service connection.  Shedden, 381 F.3d at 1167.  The Veteran has a current diagnosis of left wrist carpal tunnel syndrome.  In February 2005, the Veteran reported left hand numbness and tingling, similar to the symptoms in her right wrist/hand.  The doctor assessed bilateral carpal tunnel syndrome.  Mild carpal tunnel syndrome of the left wrist was confirmed by an October 2005 EMG/NCV study.  

The Veteran testified before a Decision Review Officer at an April 2009 hearing at the RO to the effect that her left wrist carpal tunnel syndrome was caused by the need to do everything left handed because of her right wrist carpal tunnel syndrome.  

The Veteran, as a lay person, has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of left wrist carpal tunnel syndrome.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Medical principles relating to carpal tunnel syndrome, a neurological disorder, are not within the realm of common lay knowledge.  Moreover, it is not clear that the degree of overuse necessary to cause left wrist carpal tunnel syndrome began during service or thereafter.  The Board concludes that the Veteran's testimony was conclusory and not competent grounds on which to find that an event, injury, or disease occurred during service to which the current left wrist carpal tunnel syndrome may be related.  

Given the service and VA treatment records discussed above and the Veteran's statements during the course of treatment and in support of this claim, the Board finds no specific event, injury, or disease occurring during service to which the current left wrist carpal tunnel syndrome may be related.  The preponderance of the evidence demonstrates that there was not an in-service event, injury, or disease to which the left wrist carpal tunnel syndrome may be related.  The Board concludes that service connection is not warranted on a direct basis.  Shedden, at 1167.

Finally, the Board has considered whether service connection is warranted on a secondary basis.  38 C.F.R. § 3.310.  The Veteran's main contention is that the left wrist carpal tunnel syndrome is due to the service-connected right wrist carpal tunnel syndrome.  Service connection was granted for right wrist carpal tunnel syndrome in a January 2004 rating decision.  The remaining issue in this case is whether the left wrist carpal tunnel syndrome was caused or aggravated by the right wrist carpal tunnel syndrome.  38 C.F.R. § 3.310(a).  

The Veteran testified before a Decision Review Officer at the RO in April 2009 that her VA doctor had told her that there was a relationship between the right and left carpal tunnel syndrome.  She also stated that she was sure her doctor had written that in her treatment records.  A lay person is competent to report what she has been told by a medical professional.  Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's testimony and statements in support of this claim are competent to the extent she is reporting what her doctor told her, but no more.  

On review of the Veteran's VA treatment records, there is no entry to the effect that the right wrist carpal tunnel syndrome caused or aggravated the left wrist carpal tunnel syndrome.  

During the RO's development of this claim, the Veteran was evaluated at a September 2007 VA examination.  The VA examiner opined that it is totally impossible that the Veteran developed left hand paralysis, or numbness or tingling in the left arm compared to the right secondary to right carpal tunnel syndrome. The examiner noted the Veteran's verbal history of right and left hand symptoms and pertinent medical documentation in reaching this conclusion.

The JMR indicated that the parties agreed that a September 2007 VA medical opinion was inadequate for failing to support its secondary service connection conclusion (that the left carpal tunnel syndrome was not secondary to service-connected right carpal tunnel syndrome) with a rationale.  See Stefl v. Nicholson, 
21 Vet. App. 120, 124 (2007).  The JMR required the Board obtain a new medical opinion on the secondary questions of whether the left carpal tunnel syndrome was caused or aggravated by the service-connected right carpal tunnel syndrome.  

The Board notes that the JMR's rationale applies to the Veteran's account of her VA doctor telling her that there was a relationship between the right and left carpal tunnel syndrome.  The Veteran's testimony did not include a reference to the doctor's rationale for the opinion.  Without the doctor's rationale, the Board finds that the Veteran's report of what her doctor told her is not adequate to support a grant of service connection.  Stefl, 21 Vet. App. at 124.

The Veteran was seen for a January 2014 VA examination.  The VA examiner indicated that carpal tunnel syndrome does not spread and that there is no link between the opposing extremities in bilateral carpal tunnel syndrome, although it is common to have carpal tunnel syndrome in both hands.  Given these medical principles, the VA examiner concluded that it was not at least as likely as not that the right wrist carpal tunnel syndrome caused or aggravated the left wrist carpal tunnel syndrome.  

The preponderance of the evidence demonstrates that the Veteran's left wrist carpal tunnel syndrome was not caused or permanently worsened beyond the natural progression of the disorder by her service-connected right wrist carpal tunnel syndrome.  The Veteran's own statements and testimony are only competent to report what she has been told by a doctor.  Her report of what her VA doctor told her is without rationale, making it insufficient to support an award of service connection.  The January 2014 VA examiner has provided statements of medical principles that make this claim untenable.  Given that general medical principles are against this claim, the Board finds that the preponderance of the evidence is against a finding that the left wrist carpal tunnel syndrome was caused or aggravated by the right wrist carpal tunnel syndrome.  Service connection is not warranted on a secondary basis.  38 C.F.R. § 3.310.  

The Board has determined that service connection is not warranted on presumptive, direct, and secondary bases.  There is no remaining theory of entitlement which might result in an award of service connection.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for left wrist carpal tunnel syndrome, including as secondary to service-connected right carpal tunnel syndrome.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for left carpal tunnel syndrome, including as secondary to service-connected right carpal tunnel syndrome, is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


